DETAILED ACTION
	This Office action is in response to the Request for Continued Examination (RCE) and Amendment filed on 29 October 2021.  Claims 3, 13-15, 18, 20, 21, 23, 24, 27, 29, 30, 32, 33, 35, and 36 are pending in the application.  Claims 29, 30, 32, 33, 35, and 36 have been withdrawn from consideration.  Claims 1, 2, 4-12, 16, 17, 19, 22, 25, 26, 28, 31, 34, and 37-39 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
 
Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, 15, 18, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al., US 2014/0071353, in view of Zhang et al., US 2016/0204366, both of record, further in view of Breedlove et al., US 2018/0061893, newly cited.
With respect to claim 15, Nashiki et al. disclose a flexible OLED display module having a reduced thickness, shown in Fig. 2, comprising:
a first stack comprising:
	a display panel board 13;
a touch panel 3 disposed over the display panel board 13;
	a second stack laminated with the first stack comprising:
		a lid 15; 
		a deposited polarizer 5 formed on the lid 15, and 
a lamination layer 7 disposed between the first stack and the second stack and adhering the touch panel 3 to the deposited polarizer 5;
Although Nashiki et al. disclose that the display panel board can be an OLED board (see paragraph [0031]), Nashiki et al. do not specifically disclose that the OLED board comprises a substrate, a backplane disposed on the substrate and an organic 
Claim 15 has been amended to require a total thickness of the flexible OLED display module is less than 150 µm. Although Nashiki et al. disclose that the flexible OLED display module has a reduced thickness (see paragraphs [0015], [0017], and [0043]), Nashiki et al. lack anticipation of a total thickness of the flexible OLED display module being less than 150 µm.  Breedlove et al. disclose an OLED display module having a thickness of 20-50 µm, see paragraph [0042]. The OLED display module includes an OLED and a substrate for the OLED (typically polyimide but can also be glass), buffer layers, transistor layers, emitters and the thin film encapsulation barrier layers. Therefore, in light of the teachings of Breedlove et al., the thickness of the substrate, the backplane, and the organic electroluminescent layer could have a thickness of 25 to 50 µm. Breedlove et al. disclose that the OLED display of Fig. 1 includes layer 14 which comprises a touch panel and/or a circular polarizer, see paragraph [0024].  Breedlove et al. disclose that the touch panel, that is, layer 14, can have a thickness of 25 µm (see Table 1). Since Breedlove et al. disclose that layer 14 can comprise a touch panel and/or a circular polarizer 14 (see paragraph [0024]), it would have been obvious to the skilled artisan that the circular polarizer could have a thickness of 12.5-25 µm, that is, a thickness equal to half the thickness of layer 14 or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 3, in accordance with the teachings of Breedlove et al., a thickness of the first stack is 45-75 µm, and a thickness of the second stack is 50-75 µm. 
With respect to claim 14, Nashiki et al. disclose that the flexible OLED display device can be integrated in one of a flat panel display, computer monitor, medical monitor, television, billboard, lights for interior or exterior illumination and signaling, heads-up display, laser printer, telephone, cell phone, tablet, phablet, personal digital assistant (PDA), wearable device, laptop computer, digital camera, camcorder, viewfinder, micro-display, 3-D display, vehicle, a large area wall, theater or stadium screen, and a sign, see the Abstract and paragraphs [0001]..

With respect to claim 19, in the flexible OLED display module of Nashiki et al., the touch panel 3 is laminated to one of the first stack and the second stack, as shown in Fig. 2.  
With respect to claim 21, in the flexible OLED display module of Nashiki et al., n the deposited polarizer 5 is a deposited circular polarizer comprising a deposited linear polarizer 51 and a deposited quarter wave retarder 52, see Fig. 2 and paragraphs [0083]-[0087].  
With respect to claim 27, Zhang et al. disclose that the substrate 30 can be plastic (see paragraph [0028]).  Since many plastics are known to have glass transition temperatures less than 200°C, it would have been obvious to the skilled artisan that a plastic having a transition temperature that is less than 200°C could have been used in the known flexible OLED device of Nashiki et al. in light of the teachings of Zhang et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al., US 2014/0071353, in view of Zhang et al., US 2016/0204366, both of record, further in view of Breedlove et al., US 2018/0061893, newly cited, as applied to claim 15 above, further in view of Hack et al., US 2014/0167602, of record.
Nashiki et al., Zhang et al., and Breedlove et al. are applied as above.  Although Nashiki et al. disclose a flexible OLED, Nashiki et al. lack anticipation of the flexible OLED display module being able to operate at a luminance value of at least 700 cd/m2 2 without exceeding an operation temperature increase of 26 °C, thereby ensuring that the display will have excellent image quality in outdoor environments under the shade, see paragraphs [0015], [0040], [0043], and [0044]-[0049].  Therefore, in order to fabricate an OLED display which exhibits excellent image quality in outdoor environments under shade, it would have been obvious to the skilled artisan that the known flexible OLED of Nashiki et al. should be able to operate at a luminance value of at least 700 cd/m2 without exceeding an operation temperature increase of 26 °C.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al., US 2014/0071353, in view of Zhang et al., US 2016/0204366, both of record, further in view of Breedlove et al., US 2018/0061893, newly cited, as applied to claim 15 above, further in view of Song et al., US 2017/0147117, or Namkung, US 2016/0170569, both of record.
Nashiki et al., Zhang et al., and Breedlove et al. are applied as above. Nashiki et al. fail to disclose that the touch panel 3 is disposed within 10µm of a neutral plane of the flexible OLED display module. However, it is known in the art that the neutral plane of an OLED display can be defined in the touch panel (see Fig. 2 of Song et al. and/or Fig. 2 and paragraphs [0064] and [0096]-[0097] of Namkung), since positioning the neutral plane within the touch panel of a flexible OLED display module can prevent a failure, such as a crack of the touch electrodes within the touch panel.  Since the neutral plane can be defined within the touch panel 3 of the OLED display module of Nashiki et .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al., US 2014/0071353, in view of Zhang et al., US 2016/0204366, both of record, further in view of Breedlove et al., US 2018/0061893, newly cited, as applied to claim 15 above, and further in view of Kwon et al., US 2015/0382446, of record.
Nashiki et al., Zhang et al., and Breedlove et al. are applied as above.  Nashiki et al. fail to disclose that the second stack of the flexible OLED display module comprises a color filter.  Kwon et al. also disclose a flexible OLED display module, as shown in Fig. 1C.  Regarding claim 23, Kwon et al., disclose that the second stack of the disclosed flexible OLED display module can comprise a color filter, see paragraph [0066]. It would have been obvious to the skilled artisan that a color filter can be used in an OLED in order to achieve a particular color, such as, red, green, and blue colors.
Although Zhang et al. disclose a flexible OLED display module that bends around axis 72, as shown in Figs. 6, 8, and 9 and discloses that the bend radius of the display module can be reduced (see paragraph [0036]), Zhang et al. do not disclose that the flexible OLED display module is capable of a radius of curvature of less than 2mm.  Kwon et al. disclose a flexible OLED display module that is capable of having a radius of curvature of less than 2 mm, see Figs. 1C and 2A and paragraph [0055].  Flexible OLED display modules having a bend radius of less than 2 mm are clearly known in the art. Therefore, since Zhang et al. disclose a bendable OLED display module, it would 

Response to Arguments
Applicant’s arguments with respect to claims 3, 13-15, 18, 20, 21, 23, 24, and 27 have been considered but are moot in light of the new grounds of rejection. Claim 15 has been amended to require a total thickness of the flexible OLED display module is less than 150 µm. Although Nashiki et al. disclose that the flexible OLED display module has a reduced thickness (see paragraphs [0015], [0017], and [0043]), Nashiki et al. lack anticipation of a total thickness of the flexible OLED display module being less than 150 µm.  Breedlove et al. disclose an OLED display module having a thickness of 20-50 µm, see paragraph [0042]. The OLED display module includes an OLED and a substrate for the OLED (typically polyimide but can also be glass), buffer layers, transistor layers, emitters and the thin film encapsulation barrier layers. Therefore, in light of the teachings of Breedlove et al., the thickness of the substrate, the backplane, and the organic electroluminescent layer could have a thickness of 25 to 50 µm. Breedlove et al. disclose that the OLED display of Fig. 1 includes layer 14 which comprises a touch panel and/or a circular polarizer, see paragraph [0024].  Breedlove et al. disclose that the touch panel, that is, layer 14, can have a thickness of 25 µm (see Table 1). Since Breedlove et al. disclose that layer 14 can comprise a touch panel and/or a circular polarizer 14 (see paragraph [0024]), it would have been obvious to the skilled artisan that the circular polarizer could have a thickness of 12.5-25 µm, that is, a thickness equal to half the thickness of layer 14 or twice the thickness of layer 14. Therefore, it prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, Applicant has disclosed in paragraph [0014] of the originally-filed specification that “a flexible OLED display module should have a thickness approximately 10% of the desired radius of curvature for flexing, or approximately 100 µm”.  Based on Breedlove et al. and Applicant’s admission, it would have been obvious to the skilled artisan that the total thickness of Applicant’s claimed flexible OLED display module could have been less than 150 µm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822